Citation Nr: 0415779	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1984 to May 
1985, and from April 1988 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for a back 
disability.  In April 2003 the veteran testified before a 
Decision Review Officer at a hearing.

The issues of entitlement to service connection for a low 
back disability will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran is 
advised that VA will notify him if further action is required 
on his part.  

REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), further 
evidentiary development is necessary in this case.

The veteran asserted in conjunction with his initial claim of 
service connection for a low back injury that in the gunner's 
position on a HumVee he was thrown backwards where his low 
back impacted the rear of the hatch.  

Service medical records indicate that in May 1984 the veteran 
complained of muscular pain in the thighs and calves, and in 
June 1984 the veteran complained of bilateral leg pain, and 
both tibias were tender medially.  The examiner recommended 
crutches for two weeks.

A March 2003 report from the Dr. Doudna, a chiropractor, 
diagnosed the veteran as having lumbosacral strain, 
subluxation of the fifth lumbar vertebra, and subluxation of 
the sacrum and lumbar neuritis.  Dr. Doudna opined that the 
sacrum and the fifth lumbar vertebra were misaligned as a 
result of the jarring in service described by the veteran.  
The misalignment impinged on the fifth lumbar nerve root, 
which coursed downward from the low back into the legs and 
feet.  

In a May 2004 letter, after the veteran's appeal reached the 
Board, the veteran contended that his back disability is 
secondary to his service-connected bilateral plantar 
fasciitis disability, and submitted additional medical 
evidence as support.  Therefore, the RO must issue a 
Supplemental Statement of the Case to include this evidence, 
see 38 C.F.R. §§ 19.9, 19.31(b)(1) (2003), as well as afford 
the veteran a medical examination to assess whether the low 
back disability is proximately due to or the result of the 
service-connected bilateral foot disability.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) (holding that all appropriate 
theories of entitlement for the specific benefit sought 
should be considered); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.

2. The veteran should be scheduled for 
a VA medical examination for the 
purpose of obtaining a nexus opinion.  
The RO should forward the veteran's 
claims file to the VA examiner.  The 
examiner should review the entire 
claims file, and provide an opinion as 
to whether it is at least as likely as 
not that the veteran's low back 
disability is proximately due to or 
worsened by the service-connected 
bilateral foot disability.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for a low back disability, 
including on a secondary basis.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case (SSOC) and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




